Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered January 5, 1994, convicting him of criminal possession of a weapon in the third degree, and resisting arrest, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made by him to the police.
Ordered that the judgment is affirmed.
The record supports the Supreme Court’s determination that the police officer had reasonable suspicion to seize the defendant. Consequently, those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made by him to the police were properly denied (see, People v Bond, 116 AD2d 28, 31; People v Milton, 115 AD2d 666; People v Holmes, 81 NY2d 1056,1058). Bracken, J. P., Balletta, Rosenblatt and Altman, JJ., concur.